--------------------------------------------------------------------------------

EXHIBIT B
to Subscription Agreement
 
REGISTRATION RIGHTS AGREEMENT
 
AGREEMENT dated as of December 29, 2006, between MERCATOR MOMENTUM FUND, L.P.,
MERCATOR MOMENTUM FUND III, L.P, MONARCH POINTE FUND, LTD. (collectively, the
"Funds") and M.A.G. CAPITAL, LLC ("MAG") (the Funds and MAG are referred to
individually as a "Holder" and collectively as the "Holders"), and M-WAVE, INC.,
a Delaware corporation (the "Company").
 
WHEREAS, pursuant to that certain Subscription Agreement, dated as of December
29, 2006, among the Company and the Holders (the "Subscription Agreement"), the
Funds are purchasing, in exchange for certain securities and the cancellation of
certain indebtedness, an aggregate of 5,000 shares of Series B Convertible
Preferred Stock (together, the "Series B Stock") from the Company, and have the
right to cause their Series B Stock to be converted into shares of Common Stock
(the "Common Stock"), of the Company, pursuant to the conversion formula set
forth in the Certificate of Designations of Preferences and Rights of Series B
Convertible Preferred Stock of M-Wave, Inc. (the "Certificate of
Designations"); 
 
WHEREAS, the Company desires to grant to the Holders the registration rights set
forth herein with respect to the shares of Common Stock issuable upon the
conversion of the Series B Stock.
 
NOW, THEREFORE, the parties hereto mutually agree as follows:
 
1.   Registrable Securities. As used herein the terms "Registrable Security"
means each of the shares of Common Stock issued upon the conversion of the
Series B Stock (the "B Conversion Shares"), provided, however, that with respect
to any particular Registrable Security, such security shall cease to be a
Registrable Security when, as of the date of determination that (a) it has been
effectively registered under the Securities Act of 1933, as amended (the
"Securities Act"), and disposed of pursuant thereto, or (b) registration under
the Securities Act is no longer required for the immediate public distribution
of such security. The term "Registrable Securities" means any and/or all of the
securities falling within the foregoing definition of a "Registrable Security."
In the event of any merger, reorganization, consolidation, recapitalization or
other change in corporate structure affecting the Common Stock, such adjustment
shall be made in the definition of "Registrable Security" as is appropriate in
order to prevent any dilution or enlargement of the rights granted pursuant to
this Section 1.
 
2.   Registration.
 
(a)   The Company shall file a registration statement (the "Registration
Statement") with the Securities and Exchange Commission (the "Commission") on or
prior to the Filing Deadline (as defined below), in order to register the resale
of the Registrable Securities under the Securities Act. Once effective, the
Company shall maintain the effectiveness of the Registration Statement until the
earlier of (i) the date that all of the Registrable Securities have been sold,
or (ii) the date that the Company receives an opinion of counsel to the Company
that all of the Registrable Securities may be freely traded without registration
under the Securities Act, under Rule 144 promulgated under the Securities Act or
otherwise. The term "Filing Deadline" means (i) in the event that within 45 days
after the Closing Date (as that term is defined in the Subscription Agreement)
the Company enters into any agreement (a "Merger Agreement") to effect a merger,
reorganization, consolidation, recapitalization, sale of substantial assets or
similar transaction, the date that is 45 days after the Company enters into such
Merger Agreement, or (ii) in the event that the Company does not enter into a
Merger Agreement within 45 days after the Closing Date, the date that is 60 days
after the Closing Date.
 

 
-1-

--------------------------------------------------------------------------------

 

(b)   The Company will initially include in the Registration Statement as
Registrable Securities the number of shares of Common Stock into which the
Series B Stock is convertible at the date of the initial filing of the
Registration Statement.
 
(c)   Depending on whether the Registration Statement has previously become
effective with the Commission, the Company shall register additional shares if
and as required pursuant to the Subscription Agreement or the Certificate of
Designations either by amending the Registration Statement to increase the
number of shares that it covers or by filing a new registration statement. Any
such new registration statement shall thereafter be deemed part of the
Registration Statement for the purposes of this Agreement.
 
3.   Covenants of the Company with Respect to Registration.
 
The Company covenants and agrees as follows:
 
(a)   The Company shall use its best efforts to cause the Registration Statement
to become effective with the Commission as promptly as possible and (i) in the
event that the Company enters into a Merger Agreement within 45 days after the
Closing Date, not later than 150 days after the date the Company enters into
such Merger Agreement and (ii) in the event that the Company does not enter into
a Merger Agreement within 45 days after the Closing Date, within 60 days of the
date the Registration Statement is filed with the Commission. If any stop order
shall be issued by the Commission in connection therewith, the Company shall use
its best efforts to obtain promptly the removal of such order. Following the
effective date of the Registration Statement, the Company shall, upon the
request of any Holder, forthwith supply such reasonable number of copies of the
Registration Statement, preliminary prospectus and prospectus meeting the
requirements of the Securities Act, and any other documents necessary or
incidental to the public offering of the Registrable Securities, as shall be
reasonably requested by the Holder to permit the Holder to make a public
distribution of the Holder's Registrable Securities. The obligations of the
Company hereunder with respect to the Holder's Registrable Securities are
subject to the Holder's furnishing to the Company such appropriate information
concerning the Holder, the Holder's Registrable Securities and the terms of the
Holder's offering of such Registrable Securities as the Company may reasonably
request in writing.
 
(b)   The Company shall pay all costs, fees and expenses in connection with the
Registration Statement filed pursuant to Section 2 hereof including, without
limitation, the Company's legal and accounting fees, printing expenses, and blue
sky fees and expenses; provided, however, that each Holder shall be solely
responsible for the fees of any counsel retained by the Holder in connection
with such registration and any transfer taxes or underwriting discounts,
commissions or fees applicable to the Registrable Securities sold by the Holder
pursuant thereto.
 

 
-2-

--------------------------------------------------------------------------------

 

(c)   The Company will take all necessary actions which may be required to
qualify or register the Registrable Securities included in the Registration
Statement for the offer and sale under the securities or blue sky laws of such
states as are reasonably requested by each Holder of such securities, provided
that the Company shall not be obligated to execute or file any general consent
to service of process or to qualify as a foreign corporation to do business
under the laws of any such jurisdiction.
 
4.   Additional Terms.
 
(a)   The Company shall indemnify and hold harmless the Holders and each
underwriter, within the meaning of the Securities Act, who may purchase from or
sell for any Holder, any Registrable Securities, from and against any and all
losses, claims, damages and liabilities caused by any untrue statement of a
material fact contained in the Registration Statement, any other registration
statement filed by the Company under the Securities Act with respect to the
registration of the Registrable Securities, any post-effective amendment to such
registration statements, or any prospectus included therein or caused by any
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as such
losses, claims, damages or liabilities are caused by any such untrue statement
or omission based upon information furnished or required to be furnished in
writing to the Company by the Holders or underwriter expressly for use therein,
which indemnification shall include each person, if any, who controls any Holder
or underwriter within the meaning of the Securities Act and each officer,
director, employee and agent of each Holder and underwriter; provided, however,
that the indemnification in this Section 4(a) with respect to any prospectus
shall not inure to the benefit of any Holder or underwriter (or to the benefit
of any person controlling any Holder or underwriter) on account of any such
loss, claim, damage or liability arising from the sale of Registrable Securities
by the Holder or underwriter, if a copy of a subsequent prospectus correcting
the untrue statement or omission in such earlier prospectus was provided to such
Holder or underwriter by the Company prior to the subject sale and the
subsequent prospectus was not delivered or sent by the Holder or underwriter to
the purchaser prior to such sale and provided further, that the Company shall
not be obligated to so indemnify any Holder or any such underwriter or other
person referred to above unless the Holder or underwriter or other person, as
the case may be, shall at the same time indemnify the Company, its directors,
each officer signing the Registration Statement and each person, if any, who
controls the Company within the meaning of the Securities Act, from and against
any and all losses, claims, damages and liabilities caused by any untrue
statement of a material fact contained in the Registration Statement, any
registration statement or any prospectus required to be filed or furnished by
reason of this Agreement or caused by any omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, insofar as such losses, claims, damages or liabilities are
caused by any untrue statement or omission based upon information furnished in
writing to the Company by the Holder or underwriter expressly for use therein.
 
(b)   If for any reason the indemnification provided for in the preceding
section is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss, claim, damage, liability or expense
referred to therein, then the indemnifying party, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.
 

 
-3-

--------------------------------------------------------------------------------

 

(c)   Neither the filing of a Registration Statement by the Company pursuant to
this Agreement nor the making of any request for prospectuses by the Holder
shall impose upon any Holder any obligation to sell the Holder's Registrable
Securities.
 
(d)   Each Holder, upon receipt of notice from the Company that an event has
occurred which requires a Post-Effective Amendment to the Registration Statement
or a supplement to the prospectus included therein, shall promptly discontinue
the sale of Registrable Securities until the Holder receives a copy of a
supplemented or amended prospectus from the Company, which the Company shall
provide as soon as practicable after such notice.
 
(e)   If the Company fails to keep the Registration Statement referred to above
continuously effective during the requisite period, then the Company shall,
promptly upon the request of any Holder, use its best efforts to update the
Registration Statement or file a new registration statement covering the
Registrable Securities remaining unsold, subject to the terms and provisions
hereof.
 
(f)   Each Holder agrees to provide the Company with any information or
undertakings reasonably requested by the Company in order for the Company to
include any appropriate information concerning the Holder in the Registration
Statement or in order to promote compliance by the Company or the Holder with
the Securities Act.
 
(g)   The Company agrees that it shall cause each of its directors, officers and
shareholders owning ten percent (10%) or more of the Company's outstanding
Common Stock to refrain from selling any shares of the Company's Common Stock
until the Registration Statement has been declared effective.
 
(h)   Each Holder, on behalf of itself and its affiliates and the permitted
assignee of any Conversion Shares, hereby covenants and agrees not to, directly
or indirectly, offer to "short sell", contract to "short sell" or otherwise
"short sell" any securities of the Company, including, without limitation,
shares of Common Stock that will be received as a result of the conversion of
the Series B Stock.
 
5.   Governing Law. The Registrable Securities will be, if and when issued,
delivered in California. This Agreement shall be deemed to have been made and
delivered in the State of California and shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
substantive laws of the State of California, without giving effect to the choice
of law rules thereof.
 
6.   Amendment. This Agreement may only be amended by a written instrument
executed by the Company and the Holders.
 

 
-4-

--------------------------------------------------------------------------------

 

7.   Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings of the parties, oral and written, with
respect to the subject matter hereof.
 
8.   Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.
 
9.   Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed duly given when delivered by hand or
mailed by registered or certified mail, postage prepaid, return receipt
requested, as follows:
 
If to the Holders,                  M.A.G. Capital, LLC
Mercator Momentum Fund, L.P.
Mercator Momentum Fund III, L.P.
Monarch Pointe Fund, Ltd.
555 South Flower Street, Suite 4200
Los Angeles, CA 90071
Attention: David Firestone


With a copy to                     Latham & Watkins LLP
633 West Fifth Street
40th Floor
Los Angeles, CA 90071
Telephone No.: (213) 891-7874
Facsimile No.: (213) 891-8763
Attention: Justin O’Neill
 
If to the Company,  M-Wave, Inc.
11533 Franklin Avenue, 2nd Floor
Franklin Park, Illinois 60131
Telephone No.: 630-562-4751
Facsimile No.: 630-562-1775
Attention: Jeff Figlewicz
 
With a copy to                     Ellenoff Grossman & Schole LLP
370 Lexington Avenue, Floor 19
New York, New York 10017
Telephone No.: 212-370-1300
Facsimile No.: 212-370-7889
Attention: Barry I. Grossman
 
10.   Binding Effect; Benefits. Any Holder may assign its rights hereunder. This
Agreement shall inure to the benefit of, and be binding upon, the parties hereto
and their respective heirs, legal representatives, successors and assigns.
Nothing herein contained, express or implied, is intended to confer upon any
person other than the parties hereto and their respective heirs, legal
representatives and successors, any rights or remedies under or by reason of
this Agreement.

 
-5-

--------------------------------------------------------------------------------

 


11.   Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.
 
12.   Severability. Any provision of this Agreement which is held by a court of
competent jurisdiction to be prohibited or unenforceable in any jurisdiction(s)
shall be, as to such jurisdiction(s), ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or affecting the validity or enforceability of such provision in
any other jurisdiction.
 
13.   Jurisdiction. Each of the parties irrevocably agrees that any and all
suits or proceedings based on or arising under this Agreement may be brought
only in and shall be resolved in the federal or state courts located in the City
of Los Angeles, California and consents to the jurisdiction of such courts for
such purpose. Each of the parties irrevocably waives the defense of an
inconvenient forum to the maintenance of such suit or proceeding in any such
court. Each of the parties further agrees that service of process upon such
party mailed by first class mail to the address set forth in Section 8 shall be
deemed in every respect effective service of process upon such party in any such
suit or proceeding. Nothing herein shall affect the right of other party to
serve process in any other manner permitted by law. Each of the parties agrees
that a final non-appealable judgment in any such suit or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on such judgment
or in any other lawful manner.
 
14.   Attorneys' Fees and Disbursements. If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party or parties shall be entitled to receive from the other party or parties
reasonable attorneys' fees and disbursements in addition to any other relief to
which the prevailing party or parties may be entitled.
 
[The balance of this page is intentionally left blank.]


 
-6-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.
 

 
M-WAVE, INC.
             
By:
/s/ Joesph A. Turek
 
Name:
Joseph A.Turek
 
Its:
President
       
HOLDERS:
       
MERCATOR MOMENTUM FUND, L.P.
 
BY: M.A.G. CAPITAL, LLC
 
ITS GENERAL PARTNER
             
By:
   
Name:
   
Its:
         
MERCATOR MOMENTUM FUND III, L.P.
 
BY: M.A.G. CAPITAL, LLC
 
ITS GENERAL PARTNER
             
By:
   
Name:
   
Its:
         
M.A.G. CAPITAL, LLC
             
By:
   
Name:
   
Its:
         
MONARCH POINTE FUND, LTD.
             
By:
   
Name:
   
Its:
 

 
 
-7-

--------------------------------------------------------------------------------